COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      John Elsworth Combest v. The State of Texas

Appellate case number:    01-13-00712-CR

Trial court case number: 1221980

Trial court:              184th District Court of Harris County

       The time for Appellee, the State of Texas, to file its brief has expired. The brief was due
June 27, 2014, and appellee has been notified that absent extraordinary circumstances, no further
extensions would be granted. If no brief is filed within 10 days of the date of this order, the case
may be set for submission without a brief from the State.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: July 22, 2014